AO 245B(Rev. 02/18) .|udgment iri a Criiriinal Case

 

 

 

 

 

 

 

Slieet 1
UNITED STATES DISTRICT COU T D
Soutliern Disti'ict of Mississippi
UNITED STATES OF AMERlCA § w
v ) JUDGMENT lN A CRlMlNAL CASE
THOMAS EARL ARMSTRONG § Case Number: l;lScr66hG-RHW-001
) Usi\/i Numbei-; 20886-043
)
) Jo|in William Weber lII
) Defend.aut’s Attomey
THE DEFENDANT:
g pleaded guilty 10 count(g) Coi.int l of the Indictment
l:l pleaded nolo contendere to count(s)
Which Was accepted by the eourt.
l:l was found guilty on count(s)
alter a plea of not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offcnse Ended Count
21 U.S.C. § 846 Conspiracy to Possess With |ntent to Distribute Cocaine 05/02/2018 1
Hydroch|oride and Cocaine Base
The defendant is sentenced as provided in pages 2 through ___u___m? of this judgmentl The sentence is imposed pursuant to
the Senteticirig Refot‘m Act of 1984.
l:l The defendant has been found not guilty on count(s)
g Count(s) 2, 3, 4. and 5 l:| is lZl are dismissed on the motion of the United States.

 

_ _ lt is Ordered that the defend'ant_must notify the United States attorney for this districtwithin 30 da s of _any Change of name. residenceq
or mailing address until_all tines, restitution,_costs, and special assessments imposed toy this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney o't material changes in economic circumstances

§§

Signati.ire of Judge y U/

The Honorable l.ouis Guiro|a Jr. U.S. D`istr`ict Judge

Nanie and Title of Ji.idge ,
/a» %91) /;lv fd/
/

Date

December18,2018

Date of lmposition of.lud

 

  

 

 

A() 245B(Rev. (lZ/lS) .ludgnient in a Criininal CaSe

Sheet 2 n imprisonment

.|udgment j Page L of ;
DEFENDANT; THOMAS EARL ARMSTRONG

CASE NUMBER: i;iscrééLG-Riiw-i)i)i

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total term of:

one hundred nine (109) months as to Count l oftlie Indictnient.

§ The court makes the following recommendations to the Bureau of Pi'isons:

The Court recommends that the defendant be housed in a facility closest to his home for purposes ofvisitation. The Court further
recommends that the defendant be permitted to participate in any substance abuse treatment program offered by the Bureau of Pi'isons for
which he is deemed eligiblel

m The defendant is remanded to the custody of the United States Mai‘shal.

l:| The defendant shall surrender to the United States Marshal for this district

I:\ at __`l:| a.m. I:] p.ni. on

 

|:l as notified by the United States Marslial.

|j The defendant shalE surrender for service of sentence at the institution designated by the Bureau of Prisons:

 

 

 

 

l:l before

Ij as notified by the United States i\/larshal.

[l as notified by the Probation or Pretrial Services Office.

i:l

RETURN

l have executed this judgment as follows:

Defendant delivered on to
a , With a certified copy of this judgment

UNl‘l`ED S'I`A'l`ES MARSHAL
By

 

DEPUTY UN[TED S'I`ATES MARSHAL

AO 245B(Rev. 02/| 8_} .Iudginent iii a Criminal (_`ase
Sheet 3 _ Si.ipervised Release

 

Judgment¢¢Page i\?> of 7

DEFE.NDANT: THOMAS EARL ARMSTRONG
CASE NUMBERf l:lScr66LG-RHW-OOI

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term ot`:

three years as to Count 1 of the |ndictment.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

l.

2. You must not unlawfully possess a controlied substancel

3. You must refrain from any unlawful use ot`a controlled substance You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests tliereafter, as determined by the courtl
l:| The above drug testing condition is suspended based on the court's determination that you
pose a low risk of future substance abuse. (chect ifapp!icable)

4, jj You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
t`€ST.lt\liiiOTl. (`<'heck grapplr`c'cibfe)

5. |Zi You must cooperate in the collection of DNA as directed by the probation officer. (check rfappi'icabi’e)

6- l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, er seq.) as
directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
reside_. work, are a student or were convicted of a qualifying offense (chet-k ij"izpp!i<,able)

7_ i:\ You must participate in an approved program for domestic violencel (t'heck ifappiicabie)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

AO 245B(Rev. 02/18) Jiidgment in a Criininal Casc

Shect 3A 4 Superviscd Release

Judginent_Page 4 of 7

DEFENDANT; THOMAS EARL ARMSTRONG
CASE NUMBER? 1 :i sci-66LG-RHW-001

STANDARD CON`DITIONS OF SUPERVISION

As part of your supervised release you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infornied, report to the court about, and bring about improvements in your conduct and condition

l .

§.h-£>~

(i.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instructs you to report to a different probation office or within a different time
frame

After initially reporting to the probation office you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

‘{ou must live ata place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find hill-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities:}. you must notify the probation officer at least 10 days before the change Ifnotifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances1 you must notify the probation officer within 72 houi's of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

You must not own, possess, or have access to a firearm, ammunition destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person ( including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer refated to the conditions of supervisionl

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment Containing these Conditions. For further information regarding these Conditions, see Ovei'vi'ew ofProbatr`on and Superi-'r'sed
Re[ease Comi'i`tioiis_. available at: www.uscourts.gov.

Defendant‘s Signatrire Date

 

A() 24513(Rcv. 02/18) judgment in a Criininal Case

Slieet 3D j Supervised Release
Judgment ¢Page 5j of 7

DEFENDANT: TiioMAs EARL ARMSTRoNG
CASE NUMBER: 1 :i scinsLG-RH W_ot)i

!\J

(.»J

SP.ECIAL CON.DITIONS OF SUPERVISION

The defendant shall provide the probation office with access to any requested financial information

The defendant shall not incur new credit charges. or open additionai lines of credit without the approval ofthe probation office,
and unless the defendant is in compliance with the installment payment schedulel

. Tlie defendant shall participate in a program of testing and/or treatment for drug abuse, as directed by the probation office lf

enroiled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment, and
shall continue abstaining for the remaining period of supervision The defendant shall contribute to the cost oftreatment in
accordance with the probation office Copayment ?olicy.

In the event that the defendant resides in, or visits, ajurisdiction where marijuana, or marijuana products, have been approved, or
E€galizcd, or decriminaiized, the defendant shall not possess, ingest, or otherwise use marijuana, or marijuana products, unless
prescribed by a licensed medical practitioner and for a legitimate medical purpose

. The defendant shall not possess, ingest, or otherwise use a synthetic cannabinoid. or other synthetic narcotic, unless prescribed by a

licensed medical practitioner and for a legitimate medical purpose

. The defendant shall submit his person, property, house, residence, vehicle, papers, electronic communication devices, or office, to a

search, conducted by a United States Probation Ot`ficer_ Failure to submit to a search may be grounds for revocation of supervised
release The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
condition of his supervision and that the areas to be searched contain evidence of this violation Any search must be conducted at a
reasonable time and in a reasonable inanner.

A(_) 24SB(Re\'. (lZ/i 8) .ludgmcnt in a Criininal Case
Sheet 5 j Crimiuai Moiietary Penalties

 

Jadgment j Page 6 of 7
[)EFENDANT; THOMAS EARL ARMSTRONG

CASE NUMBER; i:iscrsaLG-Rriw-ooi
CRIMINAL MON_ETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Finc Restitution
TOTALS § 100.00 S $ 5`000.00 $
l:l The determination ot`restitutionis deferredlmtil . Ari Ariiertried .]iidgment iii rt Cr'r'm.r`nai Crrse (.40245€) will be entered

after such determination
l:l The defendant must make restitution ( including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. i-lowever, pursuant to 18 .S. .. § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Losst’~"’r Rcstitutiou Ordercd Prioritv or Percentage
TOTALS $ _u , 000 $_0-00

l:l Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment. pursuant to 18 U.S.C. § 3612(0. Al[ ofthe payment options on Slieet 6 may be subject
to penalties for delinquency and default pursuant to 18 U.S.C. § 36.12(g).

m 'i`he court determined that the defendant does not have the ability to pay interest and it is ordered that:
@ the interest requirement is waived for the § fine |j restitution

m the interest requirement forthe [| fine l:l restitution is modified as follows:

* Jus_tice for Victims of`Trafficking Act of 20 l 5_ Pub. L. No. l 14-2'2.
** Findings for the total amount o losses lare required under Chapters 109A, l 10, llOA. and 113A of Title l8 for offenses committed on or
after Septernber 13, 1994, but before April 23, 1996.

AO 245B(Rev. 02/| 8) Judgmezit in a Criiriina| Case
Sheet 6 Schedule of Payinents

` Judsmenf*l’aae h'/' Of 7 .
DEFENDANT; THOMAS EARL ARMSTRONG

CASE NUMBER¢ i:isc.-aaLo-Rnw-ooi

SCHEBULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follOWs:
A m Lump sum payment of $ 5»100-00 due immediately, balance due

[:| not later than ,or
|:| in accordance with \:l C, |] D, |:l E, or |:] Fbelow; or

 

B Z| Payment to begin immediately (may be combined with l:l C, l:l D, or l:]` F below}; or

C` l:l Paynient in equal ________ (e.g., weekly, monthly, quarterly) installments of 3 __________________ over a period of
(e.g., months or years), to commence (e_g., 30 or 60 days) after the date of this judgnient; or

D m Payment in equal mf_ll`lth|y (e_g., weeki'y. monrhi!y, quarter!y) installments of S 150'00 over a period of

36 months (e.g., months or_vears), to commence _E_EIEWS (e.g., 30 or 60 days) afmprisonment to ii
tertii of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F fl Special instructions regarding the payment ofcriminal monetary penalties:

The payment ofthe fine shall begin while the defendant is incarcerated ln the event that the fine is not paid in full at the termination of
Supervised telease. the defendant is ordered to enter into a Written agreement with the Financial Litigation Unit of the U.S. Attorney's Ol`flce
for payment of the remaining balance Additiona|ly, the value of any future discovered assets may be applied to offset the balance of
criminal monetary penaltiesl The defendant may be included in the Treasury Otl"set Program allowing qualified federal benefits to be
applied to offset the balance ol`criininal monetary penaltiesl

Unless the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment,- pa ent of criminal monetary penal-ties'is du_e during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons' lnmate
Financial Responslbility Progranl, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

i:i Joint and Several

Defendant and _Co-Defendant Naines and Case Numbers (i‘)icludi'ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriatel

I:l The defendant shall pay the cost of prosecution
I:I The defendant shall pay the following court cost(s):

ij The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followi`n order: (l) assessment, (2) restitution principal, (3) restitution interestz (4) fine principa], (5) fine
interest_ (6) community restitution, {7) J A assessment, {8) penalties. and (9) costs, including cost of prosecution and court costs.

